Title: To George Washington from William Moulton, 17 November 1780
From: Moulton, William
To: Washington, George


                        
                            
                                c.17 November 1780
                            
                        
                        The Information of Captn Moulton, which he gives from hearing the letters read which are referred to, and the
                            discourse of the Convention or assembly &c. at Bennington.
                        That after Major Carlton had returned to Crown Point from his expedition against Forts George & Ann,
                            and that vicinity, he sent a Truce to Colo. Ethen Allen, (who commanded at Castletown upon the Grants) with a Letter from
                            Genl Haldimand directed “to Thomas Chittenden Esqr. Commander in Chief over the State of Vermont,” in answer to a Letter from
                            said Thos Chittenden Esqr. upon the subject of exchanging some Prisoners which had been taken from the frontiers of said
                            Grants, General Haldimand concedes to the proposed exchange taking place upon a principle that Vermont considered a
                            Seperate State have never been guilty of a breach of Faith.
                        A letter also from Major Carlton was directed "to B. Genl Ethen Allen" informing that the Bearer Capt.
                            Sherwood was Authorized with full Power to settle a cartel with said Thos Chittenden Esqr. for the exchange of the
                            Prisoners above refered to, and pledges his faith and honor to said Allen, that a cessation of Hostilities upon the State
                            of Vermont on his part should take place During the negotiations, provided said Allen conceded to the proposal on his
                            part, and notified the detachments that no hostilities might inadvertantly insue from them.
                        Colo. Allen in answer to Major Carlton Writes—"your proposals I concede to but depend on
                            your extending a cessation of Hostilities over the Frontiers of New York,  provided you extend a
                            cessation &c." if my memory serves me Colo. Allen expressed the  which measure I am
                            informed some of their Governor Chittendens Council approved of, but that others with himself highly disapproves of it,
                            arguing the probability of its being an intrigue which the Enemy meant to improve to distress the
                            Frontiers of New York while a cessation of Arms was injoined upon  and would
                            serve to dis the United States, and ing the fate of New York Frontiers
                            would  upon themselves.

                    